ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on October 12, 1965 (178 So.2d 882) affirming the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of *612Florida, by its opinion and judgment dated January 9, 1967 (194 So.2d 260) and mandate dated February 14, 1967 now lodged in this court, quashed this court’s judgment, without prejudice, and remanded the cause with directions to remand for a new trial;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on October 25, 1965 is withdrawn, the opinion and judgment of this court entered on October 12, 1965 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of the Circuit Court appealed from in this cause is reversed and the cause is remanded for new trial. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).